Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application is a 371 of PCT/CN2018/119728, which was filed on 12/07/2018.
	Claims 1-10, 18-20, 27-28, & 35-39 were originally presented in this application for examination.
	Claims 1-10, 18-20, 27-28, & 35-39 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claims 10, 20, & 28 are objected to because of the following informalities:
A.	In claim 10, last line, “alkaline earth metal” should be changed to --alkaline-earth metal--.

C.	In claim 28, last line, “alkaline earth metal” should be changed to --alkaline-earth metal--.
	Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	Claims 1-10, 18-20, 27-28, & 35-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. US 2021/0205788 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘788 appears to teach the same catalyst article as recited in the instant claims.  Even though claim 1 of the copending application ’788 is narrower in scope compared to the instant claim 1, the additional limitations recited in the body of the claim of the copending application ‘788 are considered embraced by the instant claim 1 in view of the MPEP and in view of the open-ended transitional phrase “comprising” in the preamble of the instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102(a)(1)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-10, 18-20, 27-28, & 35-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2004/0001781 A1).
	Kumar et al. discloses an exhaust gas treatment article, comprising: a substrate comprising an inlet axial end, an outlet axial end, etc.; an inlet layer deposited on the wall elements beginning at the inlet axial end and having a length extending for less than the wall elements’ length, wherein the inlet layer comprises a first inlet palladium component, and an outlet layer beginning at the outlet axial end and having a length extending for less than the wall elements’ length, the outlet layer at least partially overlying the wall elements and the inlet layer, wherein the outlet layer comprises an outlet palladium component (See page 16- col. 17, claim 1).  The inlet layer further comprises: an inlet refractory oxide support, and an inlet oxygen storage component, and the outlet layer further comprises an outlet refractory oxide support (See page 17, claim 2).  In claim 10 of the reference, the exhaust gas treatment article comprises a second layer (b), which is overlying at least part of the first outlet layer, beginning at the outlet axial end and having a length extending for no more than 50% of the wall elements’ length (See page 17, claim 10).  The second outlet layer comprises a second outlet rhodium component (See page 18, claim 28).  See also entire reference for more details regarding the teaching of other limitations recited in the instant claims.
	The reference appears to teach the claimed catalyst article comprising the claimed substrate, catalytic components, and having the same catalytic structure, thus anticipates the instant claims.

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-10, 18-20, 27-28, & 35-39 are pending.  Claims 1-10, 18-20, 27-28, & 35-39 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
November 05, 2021